Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hall (US 2019/0200542 A1, hereinafter “Hall”) in view of Millar (US 2018/0303039 A1, hereinafter “Millar”). 
Regarding claim 1, Hall discloses a gardening appliance, comprising: 
a liner positioned within a cabinet and defining a grow chamber, wherein the grow chamber is divided into a plurality of illumination regions ([0039]: multiple areas of the interior area so as to have fields of view that include the plant growth in the different trays, the plants are divided into plurality of regions); 
a lighting assembly positioned in the grow chamber and being configured for illuminating at least one of the plurality of illumination regions (abstract: it is a light body (chamber) that used to host growth of plants and having multiple regions); and 
a controller in operative communication with the lighting assembly, the controller being configured for: 
receiving data indicative of an illumination parameter ([0041]), 
a pod location ([0058]: door is open or if the unit is detected by a seismic sensor or GPS (pod location) sensor circuit is removed or to added), and 
operating the lighting assembly to selectively illuminate one or more of the plurality of illumination regions based on the illumination parameter ([0055]-[0057]: various parameters for using to grow the plants). 
However, Hall does not disclose 
wherein the illumination parameter comprises data indicative of at least one of an ingredient for a recipe, or one or more plants that are ready to harvest, pruning, or plant maintenance. 
In analogous art, Millar teaches wherein the illumination parameter comprises data indicative of at least one of an ingredient for a recipe ([0028], [0024]: the recipe is a set of instruction to which the devices would be providing the given plants necessary ingredients of fertilization, lighting and position 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to the data of Millar having information for farming/fertilizing the plants as part of the cycle of creating harvesting and plant maintenance of the houseplant in the system for Hall (Katz, abstract and [0010]).

Regarding claim 2, Hall discloses the gardening appliance of claim 1, wherein the lighting assembly comprises: 
a movable lighting device, the controller being configured for moving the lighting device to direct light toward a desired illumination region ([0024]: a plurality of grow lights that illuminate in a downward direction toward the shelves in the interior area, a selected distance away from the grow lights in the assembly).  

Regarding claim 3, Hall discloses the gardening appliance of claim 1, wherein the lighting assembly comprises: 
a plurality of lighting devices, each of the plurality of lighting devices being directed toward at least one of the illumination regions ([0024]: the grow light assembly 52 houses a plurality of grow lights that illuminate in a downward direction toward the shelves in the interior area).  

Regarding claim 4, Hall discloses the gardening appliance of claim 3, wherein each of the plurality of lighting devices is rotatable about a horizontal axis of rotation and a vertical axis of rotation ([0022], [0023]). 

Regarding claim 5, Hall discloses the gardening appliance of claim 1, wherein the lighting assembly comprises a plurality of light emitting diodes ([0024]). 

Regarding claim 6, Hall discloses the gardening appliance of claim 1, wherein the illumination parameter may include a color, a wavelength, an intensity, or an illumination schedule of the lighting assembly ([0024]: intensity). 

Regarding claim 7, Hall discloses the gardening appliance of claim 1, wherein the gardening appliance further comprises: 
a camera system for monitoring a location or a type of a plurality of plants ([0005], [0039]: monitoring system with a camera).  

Regarding claim 11, Hall discloses the gardening appliance of claim 1, wherein the controller is in operative communication with a remote device for receiving the illumination parameter ([0050]). 

Regarding claim 12, Hall discloses the gardening appliance of claim 11, wherein the remote device is in wireless communication with the controller ([0041], [0048] and [0050]).  

Regarding claim 13, Hall discloses the gardening appliance of claim 1, wherein the illumination parameter is received from a remote server (at least [0058]). 

Regarding claim 14, Hall discloses a method of illuminating a plurality of illumination regions in a gardening appliance, the method comprising: 
receiving data indicative of an illumination parameter ([0026]: may enable using different types of grow lights (different data of parameter for the growth) which may output different frequencies); and 
operating a lighting assembly to selectively illuminate one or more of the plurality of illumination regions based on the illumination parameter ([0026]: have other properties that are better tailored to the types or stages of plants being grown in the underlying trays (different regions)).   

Regarding claim 15, Hall discloses the method of claim 14, wherein receiving data indicative of the illumination parameter comprises: 
receiving identification of an ingredient needed for a recipe ([0058], [0060]: executable instructions is the indicative of what parameter is required for lighting); and
determining a location of the ingredient in a grow module ([0038]).  

Regarding claim 16, Hall discloses the method of claim 15, wherein determining the location of the ingredient in the grow module comprises: 
monitoring a location or a type of a plurality of plants in the grow module using a camera system ([0005], [0039]: monitoring system with a camera).  

Regarding claim 17, Hall discloses the method of claim 14, wherein receiving data indicative of the illumination parameter comprises: 

determining a location of the one or more plants in a grow module ([0035]).  

Regarding claim 18, Hall discloses the method of claim 14, wherein receiving data indicative of the illumination parameter comprises: 
communicating with a remote device to receive the illumination parameter ([0041], [0048] and [0050]).  

Regarding claim 19, Hall discloses the method of claim 18, wherein the remote device is in wireless communication with a controller of the gardening appliance ([0051]-[0052]).

Regarding claim 20, Hall discloses the method of claim 14, wherein operating the lighting assembly to selectively illuminate one or more of the plurality of illumination regions comprises: 
adjusting at least one of a color, a wavelength, an intensity, or an illumination schedule of the lighting assembly ([0024]: intensity).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Newly amended claim address the fertilization information would be part of the parameter of plants ingredients for growth, besides water, lighting and time, together as the cycle of a plants growth cycle. 
Applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections. This invention is not novel based on various prior art contains fertilization information for plants aside from lighting therapy in houseplant environment. 
For at least the foregoing reasons, all claims are rejected as accordingly. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA C KING whose telephone number is (571)270-3429.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Johnson can be reached on (571) 272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/MONICA C KING/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        
9/30/2021